BOWMAN, Circuit Judge,
dissenting in part and concurring in part.
I' respectfully disagree with the Court’s conclusion that Welbern has been deprived of a constitutionally protected property interest in his job. By its terms, Section 11(E) of Ordinance 3715 applies to layoffs or reductions in the work force. Welbem’s termination resulted from a decision that his position was unnecessary and should be abolished in the interest of efficient management. No other position was abolished. To view this as a “layoff or reduction in force” within the meaning of the ordinance is, in my judgment, to give this language far too literal a reading. Moreover, prior practice supports the City’s position that such an unduly literal interpretation reflects an incorrect reading of the ordinance, since it is an undisputed fact that the City has abolished positions in the past without invoking the provisions of Section 11(E).
*536The District Court accepted Welbern’s argument that elimination of his position amounted to a “reduction in force” without any discussion at all of the meaning commonly accorded to that term in either the normal industrial context or the municipal context. Nor did the court cite authority of any kind in support of its conclusion on this critical issue. Its interpretation of the ordinance therefore is not entitled to deference, for it lacks both analysis and reasoned authority. See Kifer v. Liberty Mut. Ins. Co., 777 F.2d 1325, 1330 (8th Cir.1985).
Our Court attempts, ante at pp. 534-535, to provide a satisfactory rationale for the District Court’s interpretation of the ordinance. I find this attempt unpersuasive. The purported distinctions between municipal employment and private employment strike me as being more fanciful than real, and certainly are not self-evident. They are unsupported either by citation to any authority or by anything in the record of this case. As for the Court’s invocation of the general personnel policies of Section 1(A) of Ordinance 3715, it is instructive that the District Court did not use these broad statements to support its decision, but relied only on Section 11(E). It may have eschewed Section 1(A) advisedly, since a careful reading of Section 1(A) provides at least as much support for the City’s position as for Welbem’s. I refer especially to Section 1(A)(5), which makes it clear that the ordinance is to be administered in a manner “consistent with the best interest of the public and the City.” In the case at hand, the City determined that the interest of the public and the City would be served by the elimination of Welbem’s position.
For these briefly stated reasons, I dissent from Part II. of the Court’s opinion, in which the Court affirms the District Court’s finding of liability. I concur in the remainder of our Court's opinion.